Title: Gilbert C. Russell to Thomas Jefferson, 4 January 1810
From: Russell, Gilbert C.
To: Jefferson, Thomas


            
              Sir
              Fort Pickering Chickasaw Bluffs 
                     January 4th 1810.
            
            
		  
		  Conceiving it a duty incumbent upon me to give the friends of the late Merriwether Lewis such information releative to his arrival here his stay and departure, and also of his pecuniary matters as came within my knowledge which they otherwise might not ascertain, and presumeing
			 that as you were once his Patron, you still remain’d his friend, I beg leave to communicate it to you and thro’ you to his mother and such other of his friends as may be interested.
            He came here on the 15th September last from whence he set off intending to go to Washington by way of New Orleans. His situation I tho’t rendered it necessary that he should be stoped until he would recover, which I done & in a short time by proper attention a change was perceptible and in about Six days he was
			 perfectly restored in every respect & able to travel. Being placed then myself in a similar situation with him by having Bills protested to a considerable amount I had made application to the
			 General & expected leave of absence every day to go to Washington on the same business with Governor Lewis. In consequence of which he waited six or eight days expecting that I 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  would go on with him, but in this we were disappointed & he set off
			 with a Major Neely who was going to Nashville
            
		  At the request of Governor Lewis I enclosed the land Warrant granted to him in consideration of his services to the Pacific Ocean to Bowling Robinson Esq Sec’y of the Te’y of Orleans with instructions to dispose of it at any price above two dollars ⅌ Acre & to lodge the money in the Bank of the United States or any of the branch banks subject to his Order
            He left with me two Trunks a case and a bundle which will now remain here subject at any time to your Order or that of his legal representatives. Enclosed is his Memor respecting them but before the Boat in which he directed they might be sent got to this place I recd a verbal message from him after he left here, to Keep them untill I should hear from him again.
            He set off with two Trunks which contain’d all his papers relative to his expedition to the pacific Ocean, Genl Clarks Land Warrant a Port-Folio, pocket Book Memor and note Book together with many other papers of both a public & private nature—two horses two saddles & bridles a Rifle gun pistols Pipe Tommy hawk & dirk, all ellegent &
			 perhaps about two hundred & twenty dollars, of which $99⁵⁸⁄₁₀₀ was a Treasurers Check on the U.S. branch Bank of Orleans endorsed by me. The horses one saddle and this Check I let him have.
			 Where or what has become of his effects I do not know: but presume they
			 must be in the care of Major Neely near Nashville.
            As an individual I verry much regret the untimely loss 
                  death of Governor Lewis whose loss will be great to his Country & severely felt by his friends. When he left this I felt much satisfaction for indeed I tho’t I had been the means of preserving the life of one
			 valuable man; and as it has turn’d out I still have the consolation that I discharged those obligations towards him that man is bound to do to his fellow.
            It is probable that I shall go to the City of Washington in a few Weeks—if so I shall give you a call and give you any further information you may require that has come within my Knowledge.
            Having had the pleasure of knowing Mr T.M. Randolph, I pray you to tender my respects to him.
                  
               
            
              I remain Sir with the utmost Veneration & respect Your Obdt Servant.
              
                  
               Gilbert. C. Russell
            
          